UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6293



JELANI HUSANI SIMBA, a/k/a The Jelani Simba,

                                            Plaintiff - Appellant,

          versus


DEAN R. WALKER, Superintendent at Marion
Correctional Institution, individually and in
his official capacity; RICKY L. ANDERSON,
Assistant Superintendent for Security and
Control at Marion Correctional Institution,
individually and in his official capacity;
THEODIS BECK, Security at NCDOC, individually
and in their official capacity; BOYD BENNETT,
Director at NCDOC Division of Prisons,
individually and in their official capacity;
MICHAEL F. EASLEY, Governor, State of North
Carolina, individually and in their official
capacity; MICHAEL YORK, Superintendent at
Albermarle      Correctional      Institution,
individually and in their official capacity;
BENITA WITHERSPOON, a/k/a Bontia Witherspoon,
Unit Manager, Falls Unit at Albermarle
Correctional Institution, individually and in
their official capacity; SHAREAN WILLIAMS,
Sergeant,    Prison    Guard   at    Albermarle
Correctional     Institution,     individually;
RAYMOND SMITH, Superintendent at Randolph
Correctional Center, individually and in their
official capacity; TAMMY SEARCY-WALL, Programs
Supervisor at Randolph Correctional Center,
individually and in their official capacity;
KENNETH P. LEONARD, Programs Assistant I at
Randolph Correctional Center, individually and
in   their   official   capacity;   CHRISTOPHER
BRENNER, Inmate at Randolph Correctional
Center; DANIEL EFRID, JR., a/k/a Dan Efird,
Sergeant,     Prison    Guard    at    Randolph
Correctional    Center,    individually;    WANDA
KENDRICK, Staff Nurse, 3rd shift at Randolph
Correctional Institution, individually and in
their official capacity; LYDIA I. JOHNSON,
Staff    Nurse,    3rd    shift   at     Randolph
Correctional Center, individually and in their
official capacity; DENISE JACKSON, Assistant
Unit Manager - F Unit at Marion Correctional
Institution, individually and in her official
capacity; ALAN BUNTING, Prison Guard Sergeant
-   Disciplinary    Investigator    at   Randolph
Correctional    Center,    individually;    BILLY
BREWER, a/k/a Sergeant Brewer, Prison Guard,
2nd Shift at Randolph Correctional Center,
individually; BRUCE PORTNER, Institutional
Physician at Randolph Correctional Center,
individually and in his official capacity;
WILLIAM DIXON, a/k/a Acting Sergeant Dixon,
2nd Shift at Randolph Correctional Center,
individually; MARK SMITH, Prison Guard at
Randolph Correctional Center, individually;
TERRY HARVEL, a/k/a Terry L. Howard, Assistant
Superintendent     at   Randolph     Correctional
Center, individually and in her official
capacity;     ANTHONY    BEST,    at     Franklin
Correctional Center, individually; SELMA P.
TOWNES,      Superintendent      at      Franklin
Correctional Center, individually and in her
official capacity; LEON EDMONDS, Assistant
Superintendent for Custody and Operations at
Franklin Correctional Center, individually and
in his official capacity; DONALD S. MOBLEY,
Programs Supervisor at Franklin Correctional
Center, individually and in his official
capacity; JAMES B. FRENCH, Former Director
Division   of    Prisons,   NC   Department    of
Corrections, individually and in his official
capacity; JACK BAUCOM, Prison Guard at
Franklin Correctional Center, individually;
MICHAEL L. SNYDER, at Franklin Correctional
Center, individually; W. SPRUILL, Prison Guard
at Franklin Correctional Center, individually;
JOHN MANESS, a/k/a J. Maness, Assistant
Superintendent    for   Programs    at   Franklin
Correctional Center, individually and in his
official    capacity;    ANTHONY   A.    BERKHAM,
Lieutenant     Prison    Guard    at     Franklin
Correctional Center, individually and in his

                     - 2 -
official capacity; LARRY WINSTEAD, a/k/a W.
Winstead, Captain Prison Guard at Franklin
Correctional Center, individually and in his
official capacity; JAMES E. MONROE, Lieutenant
Prison Guard at Franklin Correction Center,
individually and in his official capacity;
TIMOTHY MCKOY, Prison Programs Director at
Franklin Correctional Center, individually and
in his official capacity; RUDOLPH BRITTON,
a/k/a R. D. Britton, Captain Prison Guard at
Franklin Correctional Center, individually and
in his official capacity; DONALD A. COLBERT,
a/k/a D. A. Colbert, Sergeant Prison Guard at
Franklin Correctional Center, individually;
STEVEN TUCKER, Falls Unit at Albermarle
Correctional Institution, individually and in
his official capacity; TAMIKO MILLER, a/k/a
Ms. Miller, Prison Guard 1st Shift at
Albermarle      Correctional     Institution,
individually; PATRICIA BASS, a/k/a Patricia
Baxx, R.N. - Lead nurse at Pasquotank
Correctional Institution, individually and in
her official capacity; EHLESHAMUL HAQUE,
Institutional     Physician   at    Pasquotank
Correctional Institution, individually and in
their official capacity; DAVID COTHRON, F-Unit
Manager at Marion Correctional Institution,
individually and in his official capacity;
SIDNEY HARKLEROAD, Assistant Superintendent -
Programs at Marion Correctional Institution,
individually and in their official capacity;
WAYNE SPEARS, Classification Coordinator at
Marion Correctional Institution; LARRY DAIL,
Assistant     Superintendent     at    Eastern
Correctional Institution, individually and in
his official capacity; LEWIS SOWERS, Captain
Prison Guard - Support Services Manager at
Eastern Correctional Institution, individually
and in his official capacity; CECIL N.
HERRING, Fore Unit - Unit Manager at Eastern
Correctional Institution, individually and in
their official capacity; BOBBY DELOTCH; MS.
RAYNOR, a/k/a Ms. Baynor; MS. LEE; M. A.
HARDEE; T. BARBEE; MS. FOUST; JAMES LARRY
ADAMS, a/k/a Sergeant Adams; LARRY DARNELL
WILLIAMS; MICHAEL L. KNOX; PRISON GUARD SMITH;
SANYA MILLER, a/k/a Ms. Miller; TERESA VINES,
a/k/a   Ms.   Vines;    MS.  TUCKER;   FRANCES

                    - 3 -
WASHINGTON, a/k/a Prison Guard Washington;
WILLIAM   STALLINGS,    a/k/a   Prison    Guard
Stallings; KATIE F. FLANDERS; ALONZA HOLLOWAY,
a/k/a A. Holloway; PRISON GUARD ANGE; DANNY
MOYE, a/k/a Prison Guard Moye; ERNEST R.
SUTTON; MELVIN HORTON; THOMAS W. STRAHAN,
a/k/a Thomas Tom Btrahan; WILLIAM BLOWE, a/k/a
W. Blowe; RICKY D. JORDAN; WILLIAM H. SHARPE,
JR.; CAROLINE RIDDICK, a/k/a Ms. C. Riddick;
SEAN DILLARD; GLENN WILLIAMS; CHANSON DE VAUL;
SUSAN MATTHEWS, a/k/a Ms. Matthews; DENNIS
TIEBEREND, a/k/a Prison Guard Tieberend;
CHARLES HASSELL, a/k/a C. Hassell; DAVID
EASON, a/k/a Prison Guard Eason; DEBRA NOWELL,
a/k/a Ms. D. Nowell; ROMELL OVERTON, a/k/a Ms.
R. Overton; WINSTON BANNER, a/k/a Winston
Bonner; TONYA COHEN; FARRAH PARKS, a/k/a Ms.
Parks; DERRICK BROWN; DAVID O'NEILL, a/k/a D.
O'Neill; CYNTHIA MOORE, a/k/a Ms. Moore; RUTH
BANKS, a/k/a Ms. Banks; ROBERT BUFFALOE, a/k/a
Prison Guard Buffaloe; JOSEPH HARRELL; LEE ANN
HAYES; JOSEPH B. HALL; LUCIUS MCRAVIN, a/k/a
Lucius McRaven; SELENAMARIE JERNIGAN, a/k/a S.
Jernigan; D. NOELL; DENNIS DANIELS, a/k/a D.
Daniels; JOSEPH WHITE; CHERYL MOORE, a/k/a Ms.
Moore; CARL E. BATTLE; DONNA RIDDICK; HATTIE
M. PIMPONG, Chief Disciplinary Hearing Officer
at   Pasquotank    Correctional    Institution,
individually; ROBERT SMITH, Superintendent at
Eastern Correctional Institution, individually
and in his official capacity; JOSEPH LIGHTSEY,
Institutional     Physician     at     Franklin
Correctional Center, individually,

                                           Defendants - Appellees,

          and


TOMMY MADDOX, a/k/a Sergeant Maddox; SHANNON
CHURCH; BARBARA DAVIDSON LAMB; SHAWN PRESNELL;
HOWARD PIERSON; HAROLD ELLINGTON; JAMES BEAM;
JOHN FRANK LAIL; PRISON GUARD COLON,

                                                       Defendants.




                               - 4 -
Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Senior
District Judge. (1:02-cv-00211)


Submitted: June 27, 2007                      Decided:   July 12, 2007


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jelani Husani Simba, Appellant Pro Se.       Thomas James Pitman,
Elizabeth F. Parsons, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina; Scott Christopher Hart, SUMRELL, SUGG,
CARMICHAEL, HICKS & HART, PA, New Bern, North Carolina; Dana Hefter
Davis, Elizabeth P. McCullough, YOUNG, MOORE & HENDERSON, PA,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 5 -
PER CURIAM:

          Jelani Husani Simba appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint alleging

constitutional violations due to exposure to environmental tobacco

smoke.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court

in its comprehensive opinion.    See Simba v. Walker, No. 1:02-cv-

00211 (W.D.N.C. Feb. 14, 2007).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                                - 6 -